NOTE PURCHASE AGREEMENT

among

COFINA FUNDING, LLC,
as Issuer,
NIEUW AMSTERDAM RECEIVABLES CORPORATION,
as the Conduit Purchaser,
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH,
as Funding Agent for the Purchasers,
and
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,
as Committed Purchasers
dated as of December 23, 2010

NOTE PURCHASE AGREEMENT (“Note Purchase Agreement”) dated as of December 23,
2010, among COFINA FUNDING, LLC (the “Issuer”), NIEUW AMSTERDAM RECEIVABLES
CORPORATION (the “Conduit Purchaser”), COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH, as
Funding Agent (the “Funding Agent”) and the Committed Purchasers from time to
time party hereto.

The parties hereto agree as follows:

RECITALS

WHEREAS, the Issuer will issue the variable funding notes pursuant to an Amended
and Restated Base Indenture, dated as of December 23, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Base Indenture”),
between the Issuer and U.S. Bank National Association, as trustee (in such
capacity, together with its successors and assigns in such capacity, the
“Trustee”), as supplemented by the Series 2010-A Supplement, dated as of the
date hereof, between the Issuer and the Trustee (as amended, supplemented or
otherwise modified from time to time, the “Series Supplement”, and together with
the Base Indenture, the “Indenture”); and

WHEREAS, the Conduit Purchaser desires to acquire such variable funding notes
and to make advances from time to time hereunder in its discretion, and the
Committed Purchasers desire to acquire the variable funding notes and make
advances from time to time hereunder.

NOW, THEREFORE, for full and fair consideration, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. Capitalized terms used herein without
definition shall have the meanings set forth in the Indenture. Additionally, the
following terms shall have the following meanings:

“Accrual Period” has the meaning specified in the Series Supplement.

“Additional Amounts” means all amounts owed by the Issuer pursuant to
Section 2.11 and Article VIII, plus Breakage Amounts.

“Affected Party” has the meaning specified in Section 8.02.

“Aggregate Purchaser Funded Amount” means, on any date of determination, an
amount equal to (a) the Initial Purchase Price, plus (b) the aggregate amount of
all Increases made prior to such date of determination, minus (c) the aggregate
amount of principal payments in respect of the VFN made to and received by or on
behalf of the Purchasers prior to such date.

“Allocated Commercial Paper” means Commercial Paper issued by the Conduit
Purchaser that is identified in the records of its program administrator as
funding a particular Funding Tranche during a particular Fixed Period with
respect to such Funding Tranche.

“Applicable Margin” shall have the meaning specified in the Fee Letter.

“Asset Purchase Agreement” shall mean the asset purchase agreement, liquidity
asset purchase agreement, or other similar agreement pursuant to which any bank
or group of banks or financial institutions agrees to purchase or make loans
secured by (or otherwise advance funds against) all or any portion of the
Conduit Purchaser’s interest in the VFN in order to support the Conduit
Purchaser’s repayment of the Commercial Paper issued to fund or maintain such
interest.

“Assignee Committed Purchaser” has the meaning specified in Section 10.04(b).

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Purchaser, a permitted assignee thereof and the Funding Agent pursuant
to which such assignee may become a party to this Note Purchase Agreement.

“Base Rate” shall mean, with respect to any Funding Tranche funded or maintained
by any Purchaser other than by reference to the LIBOR Rate or through the
issuance of Commercial Paper, a rate per annum equal to the sum of (x) the
greater of (i) the prime rate of interest announced by the Funding Agent from
time to time, changing when and as said prime rate changes (such rate not
necessarily being the lowest or best rate charged by the Funding Agent) and
(ii) the rate equal to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the Funding Agent from three (3) federal funds brokers of recognized standing
selected by it and (y) the Applicable Margin.

“Blended Rate” shall mean, with respect to any Funding Tranche funded or
maintained through the issuance of Commercial Paper, the rate equivalent to the
sum of (a) the weighted average of (i) the weighted average of the discount
rates on all of the Commercial Paper issued at a discount and outstanding during
the related Fixed Period, converted to an annual yield-equivalent rate on the
basis of a 360-day year, which rates shall include dealer fees and commissions
and (ii) the weighted average of the annual interest rates payable on all
interest-bearing Commercial Paper outstanding during the related Fixed Period,
on the basis of a 360-day year, which rates shall include dealer fees and
commissions, (b) certain documentation and transaction costs associated with the
issuance of such Commercial Paper, (c) any other incremental carrying costs
incurred with respect to the issuance of such Commercial Paper, (d) any
incremental carrying costs incurred with respect to Commercial Paper maturing on
dates other than those on which corresponding funds are received by the Conduit
Purchaser minus any income (net of such carrying costs) received from temporary
reinvestment of funds received, and (e) the costs of other borrowings by the
Conduit Purchaser, including borrowings to fund small or odd dollar amounts that
are not easily accommodated in the commercial paper market; provided, that to
the extent that the VFN (or any portion thereof) is funded by a specific
issuance of Commercial Paper, clause (a) above shall equal the rate or weighted
average of the rates applicable to such issuance.

“Breakage Amount” has the meaning specified in Section 2.08.

“Closing” has the meaning specified in Section 3.01.

“Closing Date” has the meaning specified in Section 3.01.

“Cofina Entity” means the Issuer, any Seller, the Servicer and any other Person
party to the Transaction Documents that is an Affiliate of the Issuer, any
Seller or Cofina Financial, LLC.

“Commercial Paper” shall mean the short-term promissory notes of the Conduit
Purchaser issued by the Conduit Purchaser in the United States commercial paper
market.

“Commitment” means, with respect to any Committed Purchaser, an amount equal to
such Purchaser’s Purchaser Percentage multiplied by the Maximum Funded Amount.

“Committed Purchasers” means Cooperatieve Centrale Raiffeisen-Boerenleenbank,
B.A. “Rabobank Nederland”, New York Branch, and each of its assigns (with
respect to its commitment to make Increases) that shall become a party to this
Note Purchase Agreement pursuant to Section 10.04.

“Conduit Assignee” shall mean any special-purpose vehicle issuing indebtedness
in the commercial paper market sponsored by Cooperatieve Centrale
Raiffeisen-Boerenleenbank, B.A. “Rabobank Nederland”, New York Branch or any
affiliate thereof.

“Conduit Purchaser” means Nieuw Amsterdam Receivables Corporation and each of
its permitted assigns that is a Conduit Assignee.

“CP Rate” means, for any Fixed Period for any Funding Tranche, to the extent the
Conduit Purchaser funds such Funding Tranche for such Fixed Period by issuing
Commercial Paper, either the Match-Funding Rate or the Blended Rate, as
determined by the program administrator of the applicable Conduit Purchaser in
its sole discretion plus the Applicable Margin.

“Eurodollar Rate” shall mean, with respect to any Funding Tranche funded or
maintained by any Purchaser (or by any liquidity or credit support provider of
the Conduit Purchaser), by reference to the LIBOR Rate, the Applicable Margin
plus a rate per annum equal to the sum (rounded upwards, if necessary, to the
next higher 1/100 of 1%) of (i) the rate obtained by dividing (A) the applicable
LIBOR Rate by (B) a percentage equal to 100% minus the reserve percentage used
for determining the maximum reserve requirement as specified in Regulation D
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) that is applicable to the Funding Agent during the related
Fixed Period in respect of eurocurrency or eurodollar funding, lending or
liabilities (or, if more than one percentage shall be so applicable, the daily
average of such percentage for those days in such Fixed Period during which any
such percentage shall be applicable) plus (ii) the then daily net annual
assessment rate (rounded upwards, if necessary, to the nearest 1/100 of 1%) as
estimated by the Funding Agent for determining the current annual assessment
payable by the Funding Agent to the Federal Deposit Insurance Corporation in
respect of eurocurrency or eurodollar funding, lending or liabilities.

“Federal Bankruptcy Code” means the bankruptcy code of the United States of
America codified in Title 11 of the United States Code.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” means the letter or letters between the Issuer and the Funding
Agent setting forth certain fees payable by the Issuer in connection with the
Note Purchase Agreement.

“Fixed Period” means each Accrual Period.

“Funding Agent” means Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A.
“Rabobank Nederland”, New York Branch, in its capacity as Funding Agent for the
Purchasers.

“Funding Tranche” means one or more portions of the Aggregate Purchaser Funded
Amount used to fund or maintain the VFN that accrue interest by reference to
different interest rates.

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Official Body required under
any Governmental Rules.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions of any Official
Body and any and all legally binding conditions, standards, prohibitions,
requirements and judgments of any Official Body.

“Increase” shall have the meaning assigned to such term in the
Series Supplement.

“Increase Amount” means the amount requested by the Issuer to be funded by the
Purchasers on an Increase Date.

“Increase Date” means the date on which an Increase occurs.

“Indemnified Party” means any Purchaser, each entity providing credit or
liquidity support to any Purchaser in connection with the VFN, the Funding Agent
or any of their officers, directors, employees, agents, representatives,
assignees or Affiliates.

“Initial Purchase Price” has the meaning specified in Section 2.02.

“Issuer Indemnified Amounts” has the meaning specified in Section 8.01(a).

“LIBOR Rate” shall mean, with respect to any Funding Tranche, the rate at which
deposits in dollars are offered to the Funding Agent, in the London interbank
market at approximately 11:00 A.M. (London time) two (2) Business Days before
the first day of the related Fixed Period in an amount approximately equal to
the applicable Funding Tranche to which the Eurodollar Rate is to apply and for
a period of time approximately equal to the applicable Fixed Period, as
determined by the Funding Agent in its reasonable discretion.

“Liquidity Purchasers” means each of the purchasers party to the Asset Purchase
Agreement.

“Match-Funding Rate” means, with respect to a Funding Tranche and a Fixed
Period, the per annum rate equal to the “weighted average of the rates” (as
defined below) related to the issuance of the Allocated Commercial Paper for
such Funding Tranche. If such rate is a discount rate, the Match-Funding Rate
shall be the rate resulting from converting such discount rate to an interest
bearing equivalent rate. As used in this definition, the “weighted average of
the rates” shall consist of (w) the actual interest rate (or discount) paid to
purchasers of the Conduit Purchaser’s Commercial Paper, together with the
commissions of placement agents and dealers in respect of such Commercial Paper,
(x) certain documentation and transaction costs associated with the issuance of
such Commercial Paper, (y) any incremental carrying costs incurred with respect
to Commercial Paper maturing on dates other than those on which corresponding
funds are received by the Conduit Purchaser minus any income (net of such
carrying costs) received from temporary reinvestment of funds received in
respect of Funding Tranches funded with Allocated Commercial Paper pending their
application to obligations of a Purchaser, and (z) the costs of other borrowings
by the Conduit Purchaser, including borrowings to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market.

“Maximum Funded Amount” means $100,000,000.

“More Favorable Documentation” has the meaning specified in Section7.01(h).

“Notice of Increase” means a written notice of an Increase in the form of
Exhibit A.

“Officer’s Certificate” has the meaning specified in Section 4.11.

“Purchase Expiration Date” means November 10, 2011.

“Purchaser Percentage” of any Committed Purchaser means (a) the percentage set
forth on the signature page to this Note Purchase Agreement as changed by each
Assignment and Acceptance entered into with an assignor or assignee, as the case
may be, or (b) with respect to a Committed Purchaser that has entered into an
Assignment and Acceptance, the percentage set forth therein as such Purchaser’s
Purchaser Percentage, or such percentage as changed by each Assignment and
Acceptance entered into between such Committed Purchaser and an assignor or
assignee.

“Purchasers” means the Conduit Purchaser and the Committed Purchasers.

“Reduction” has the meaning specified in Section 2.05.

“Series 2008-A” means the Series of the “Cofina Variable Funding Asset-Backed
Notes” (as defined in the Series 2008-A Supplement) represented by the “Notes”
(as defined in the Series 2008-A Supplement) issued by the Base Indenture, as
supplemented by the Series 2008-A Supplement.

“Series 2008-A Supplement” means the supplement to the Base Indenture, dated as
of November 21, 2008, between the Issuer and the Trustee (as amended,
supplemented or otherwise modified from time to time).

“Series 2010-A” has the meaning specified in the Series Supplement.

“Transfer Supplement” has the meaning specified in Section 10.04(b).

“Unexpired Series” means a Series with respect to which the “Purchase Expiration
Date” under (and as defined in) such Series has not occurred.

“Unexpired Series Aggregate Funded Amount” means the aggregate of the “Aggregate
Purchaser Funded Amounts” under (and as defined in) all Unexpired Series.

“Unexpired Series Aggregate Maximum Funded Amount” means the aggregate of the
“Maximum Funded Amounts” under (and as defined in) all Unexpired Series.

“Unexpired Series True-Up” has the meaning specified in Section 2.03(f).

“Unexpired Series True-Up Reduction” has the meaning specified in Section 2.05.

“Variable Noteholders” means each holder of a variable funding note relating to
any VFN Series issued from time to time pursuant to the terms of the Indenture.

“VFN” means the Cofina Variable Funding Asset-Backed Note Series 2010-A in the
maximum aggregate principal amount equal to the Maximum Funded Amount to be
issued by the Issuer pursuant to the Indenture in the name of the Funding Agent
on behalf of the Purchasers.

“VFN Financing Costs” or “Series 2010-A Financing Costs” means, with respect to
any Accrual Period, the VFN Interest Component for such Accrual Period.

“VFN Interest Component” means, with respect to any Accrual Period, the result
obtained by multiplying:

(x) the weighted average of the rates applicable to all Funding Tranches
outstanding during all or part of such Accrual Period (determined as of each day
in such Accrual Period), each such rate being (a) to the extent the Conduit
Purchaser is funding such Funding Tranche during such period through the
issuance of Commercial Paper, the CP Rate, and (b) to the extent any Purchaser
is not funding such Funding Tranche during such period through the issuance of
Commercial Paper, a rate per annum (expressed as a percentage and an interest
yield equivalent and calculated on the basis of a 360-day year and the actual
days elapsed) equal to the Eurodollar Rate or Base Rate, as applicable with
respect to such Funding Tranche (as determined in the sole discretion of the
Funding Agent); provided, however, that interest for any Funding Tranche shall
not be considered paid by any distribution to the extent that all or a portion
of such distribution is rescinded or must otherwise be returned for any reason;
times

(y) the average daily Aggregate Purchaser Funded Amount for such Accrual Period;
times

(z) a fraction, the numerator of which is the number of days in such Accrual
Period and the denominator of which is 360 (or, if such VFN Interest Component
is calculated by reference to the Base Rate, 365 or 366, as applicable).

SECTION 1.02 Other Definitional Provisions. (a) Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Indenture. All
terms defined in this Note Purchase Agreement shall have the meanings given
herein when used in any certificate or other document made or delivered pursuant
hereto unless otherwise defined therein.

(b) As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined in Section 1.01, and
accounting terms partially defined in Section 1.01 to the extent not defined,
shall have the respective meanings given to them under GAAP. To the extent that
the definitions of accounting terms herein are inconsistent with the meanings of
such terms under generally accepted accounting principles, the definitions
contained herein shall control.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Note Purchase Agreement shall refer to this Note Purchase
Agreement as a whole and not to any particular provision of this Note Purchase
Agreement; and Section, subsection, Schedule and Exhibit references contained in
this Note Purchase Agreement are references to Sections, subsections, the
Schedules and Exhibits in or to this Note Purchase Agreement unless otherwise
specified.

ARTICLE II

PURCHASE AND SALE

SECTION 2.01 Purchase and Sale of the VFN. On the terms and subject to the
conditions set forth in this Note Purchase Agreement, and in reliance on the
covenants, representations, warranties and agreements herein set forth, the
Issuer hereby offers to sell to the Funding Agent, on behalf of the Purchasers,
and the Funding Agent (i) may on behalf of the Conduit Purchaser or (ii) if the
Conduit Purchaser elects not to make the purchase thereof at such time, shall,
on behalf of the Committed Purchasers, purchase at the Closing the VFN in an
initial outstanding principal amount equal to the Initial Note Principal.

SECTION 2.02 Initial Purchase Price. The VFN is to be purchased at a price (the
“Initial Purchase Price”) equal to 100% of the Initial Note Principal.

SECTION 2.03 Increases. (a) Subject to the terms and conditions of this Note
Purchase Agreement and the Series Supplement, from time to time prior to the
Purchase Expiration Date but no more frequently than once per week, upon receipt
by the Trustee and the Funding Agent of a Notice of Increase, (i) the Funding
Agent, on behalf of the Conduit Purchaser, and in the sole and absolute
discretion of the Conduit Purchaser, may make Increases and (ii) if the Conduit
Purchaser elects not to make an Increase, each Committed Purchaser severally
agrees to fund its respective Purchaser Percentages of such Increase; provided,
however, that no Committed Purchaser shall be required to fund a portion of any
Increase if, after giving effect thereto, the portion of the Aggregate Purchaser
Funded Amount funded by such Committed Purchaser hereunder plus the aggregate
amount funded by such Committed Purchaser as a Liquidity Purchaser under the
Asset Purchase Agreement would exceed its Purchaser Percentage times the Maximum
Funded Amount.

(b) Each Increase hereunder shall be subject to the further conditions precedent
that:

(i) The Funding Agent and the applicable Notice Persons shall have received
copies of the Monthly Noteholders’ Statement most recently required to have been
delivered under the Indenture;

(ii) Each of the representations and warranties of each Cofina Entity made in
the Transaction Documents to which it is a party shall be true and correct in
all material respects as of the applicable Increase Date (except to the extent
they expressly relate to an earlier or later time);

(iii) Each Cofina Entity shall be in compliance in all material respects with
all of its respective covenants contained in the Transaction Documents to which
it is a party;

(iv) No Early Amortization Event, Potential Early Amortization Event, Default,
Event of Default or Servicer Default shall have occurred and be continuing;

(v) The Purchase Expiration Date shall not have occurred;

(vi) After giving effect to such Increase, no Borrowing Base Deficiency shall
exist; and

(vii) The Funding Agent and the applicable Notice Persons shall have received a
completed Notice of Increase with respect to such proposed Increase, not later
than 2:00 p.m. (New York time) on the date which is two (2) Business Days prior
to the proposed date of such Increase.

(c) Each Increase of the VFN shall be requested in an aggregate principal amount
of $250,000 and integral multiples of $1,000 in excess thereof; provided, that
an Increase may be requested in the entire remaining Maximum Funded Amount.

(d) The purchase price of each Increase shall be equal to 100% of the Increase
Amount, and shall be paid not later than 3:00 p.m. New York City time on the
Increase Date by wire transfer of immediately available funds to such account as
may from time to time be specified by the Issuer in a notice to the Funding
Agent and the applicable Notice Persons.

(e) All conditions set forth in Section 3.1(b) of the Series Supplement, to the
extent applicable, shall have been satisfied at such time.

(f) Each “Increase” under (and as defined in) any Unexpired Series (including
each Increase hereunder) shall be followed, on a weekly basis, by one or more
“Increases” under (and as defined in) such other Unexpired Series and in such
amounts as are necessary to cause the Unexpired Series Aggregate Funded Amount
to be ratably allocated among all Unexpired Series according to the “Maximum
Funded Amount” under (and as defined in) each Unexpired Series (each such weekly
“Increase”, an “Unexpired Series True-Up”); provided that if any “Increase”
exceeds $500,000, the amount of such “Increase” shall be allocated pro rata
across all Series on the date thereof without using the true-up mechanism set
forth above. Notwithstanding any other provision hereof or in the
Series Supplement to the contrary, following the $50,000,000 “Maximum Funded
Amount” reduction under Series 2008-A that occurs on May 31, 2011 and provided
no Early Amortization Event or Event of Default has occurred, “Increases” and
repayments across Series shall be allocated on a non-pro rata basis until such
time as the percentage utilization of the “Maximum Funded Amounts” of
Series 2010-A and Series 2008-A are equivalent (and each such “Increase” and
repayment during such period shall reduce any inequivalence).

SECTION 2.04 Extension of Purchase Expiration Date. The Issuer may advise the
Funding Agent in writing of its desire to extend the Purchase Expiration Date
for an additional 364 days; provided such request is made not more than 90 days
prior to, and not less than 60 days prior to, the then current Purchase
Expiration Date. The Funding Agent shall notify the Issuer in writing, within
30 days after its receipt of such request by the Issuer, whether the Purchasers
or any of them intend to agree to such extension (it being understood that
(i) such notification of intent shall neither constitute an express nor an
implicit agreement by any Purchaser to extend the then current Purchase
Expiration Date and (ii) the Purchasers may accept or decline such a request in
their sole discretion and on such terms as they may elect and, if the Purchasers
so agree, the Issuer, the Funding Agent and the Purchasers shall enter into such
documents as the Purchasers may deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by the Purchasers and
the Funding Agent in connection therewith (including reasonable attorneys’ fees
and expenses) shall be paid by the Issuer); it being understood that the failure
of the Funding Agent to so notify the Issuer as set forth above shall not be
deemed to be a consent to such request for extension.

SECTION 2.05 Reduction of Maximum Funded Amount. On any Settlement Date prior to
the Rapid Amortization Commencement Date, upon the written request of the
Issuer, the Maximum Funded Amount may be permanently reduced (a “Reduction”) by
the Issuer; provided that the Issuer shall have given the Funding Agent
irrevocable written notice (effective upon receipt) of the amount of such
Reduction prior to 10:00 a.m., New York time on a Business Day that is at least
thirty (30) days prior to such Reduction; provided, further, that any such
Reduction shall be in an amount equal to $10,000,000, or integral multiples of
$5,000,000 in excess thereof; and provided, further, that no Reduction may cause
the Maximum Funded Amount to be lower than $50,000,000. Each “Reduction” under
(and as defined in) any Unexpired Series (including each Reduction hereunder)
shall be followed by one or more “Reductions” under (and as defined in) such
other Unexpired Series and in such amounts as are necessary to cause the
Unexpired Series Aggregate Maximum Funded Amount to be ratably reduced among all
Unexpired Series according to the “Maximum Funded Amount” under (and as defined
in) each Unexpired Series (each such “Reduction”, an “Unexpired Series True-Up
Reduction”). Notwithstanding the foregoing, the Maximum Funded Amount hereunder
shall not be reduced ratably in connection with the $50,000,000 “Maximum Funded
Amount” reduction under Series 2008-A that occurs on May 31, 2011.

SECTION 2.06 Calculation of Monthly Interest. (a) On the Business Day prior to
each Determination Date, the Funding Agent shall calculate (with respect to the
CP Rate, based solely on such information provided by the Conduit Purchaser or
its program administrator), for the applicable Accrual Period, the aggregate
Monthly Interest for each Funding Tranche.

(b) The Issuer agrees to pay, and the Issuer agrees to instruct the Servicer and
the Trustee to pay, all amounts payable by it with respect to the VFN, this Note
Purchase Agreement and the Series Supplement (including, without limitation, VFN
Financing Costs determined pursuant to Section 5.12 of the Series Supplement) to
the account designated by the applicable Purchaser. All such amounts shall be
paid no later than 12:00 noon, New York City time, on the day when due as
determined in accordance with this Note Purchase Agreement, the Indenture and
the other Transaction Documents, in Dollars in immediately available funds.

SECTION 2.07 Benefits of Indenture. The Issuer hereby acknowledges and confirms
that each representation, warranty, covenant and agreement made pursuant to the
Indenture by the Issuer to the Trustee is (unless such representation, warranty,
covenant or agreement specifically states otherwise) also made herein for the
benefit and security of the Purchasers and the Funding Agent.

SECTION 2.08 Broken Funding. In the event of (i) the payment of any principal of
any Funding Tranche (other than a Funding Tranche on which the interest is
computed by reference to the Base Rate) other than on the last day of the Fixed
Period applicable thereto (including as a result of the occurrence of the Rapid
Amortization Commencement Date or an optional prepayment of a Funding Tranche),
or (ii) any failure to borrow, continue or prepay any Funding Tranche on the
date specified in any notice delivered pursuant hereto, then, in any such event,
the Issuer shall compensate the applicable Purchaser for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any such
Purchaser shall be deemed to include an amount (the “Breakage Amount”)
determined by such Purchaser (or the Funding Agent) to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Funding Tranche had such event not occurred, at the interest rate that
would have been applicable to such Funding Tranche, for the period from the date
of such event to the last day of the applicable Fixed Period (or, in the case of
a failure to borrow for the period that would have been the related Fixed
Period), over (ii) the amount of interest which would be obtainable upon
redeployment or reinvestment of an amount of funds equal to such Funding Tranche
for such period. A certificate of any Purchaser incurring any loss, cost or
expense as a result of any of the events specified in this Section 2.08 and
setting forth any amount or amounts that such Purchaser is entitled to receive
pursuant to this Section 2.08 and the reasons therefor shall be delivered to the
Issuer by the Funding Agent and shall include reasonably detailed calculations
and shall be conclusive absent manifest error. The Issuer shall pay to the
related Funding Agent on behalf of each such Purchaser the amount shown as due
on any such certificate on the first Settlement Date which is not less than
three (3) Business Days after receipt of notice thereof.

SECTION 2.09 Illegality. Notwithstanding anything in this Note Purchase
Agreement or any other Transaction Document to the contrary, if, after the
Closing Date, the adoption of any Law or bank regulatory guideline or any
amendment or change in the interpretation of any existing or future Law or bank
regulatory guideline by any Official Body charged with the administration,
interpretation or application thereof, or the compliance with any directive of
any Official Body (in the case of any bank regulatory guideline, whether or not
having the force of Law), shall make it unlawful for any Purchaser (or its
liquidity and credit support providers, if applicable) to acquire or maintain a
Funding Tranche by reference to the Eurodollar Rate as contemplated by this Note
Purchase Agreement (or the applicable Asset Purchase Agreement), (i) the Funding
Agent on behalf of such Purchaser (or any liquidity and/or credit support
provider of any such Purchaser, as the case may be) shall, within forty-five
(45) days after receiving actual knowledge thereof, deliver a certificate to the
Issuer (with a copy to the applicable Funding Agent) setting forth the basis for
such illegality, which certificate shall be conclusive absent manifest error,
and (ii) such Purchaser’s portion of any Funding Tranche maintained by reference
to the Eurodollar Rate then outstanding shall be converted automatically to a
Funding Tranche maintained by reference to the Base Rate.

SECTION 2.10 Inability to Determine Eurodollar Rate. If, prior to the first day
of any Fixed Period relating to any Funding Tranche maintained by reference to
the Eurodollar Rate:

(1) the Funding Agent shall have determined (which determination in the absence
of manifest error shall be conclusive and binding upon the Issuer) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Fixed Period;
or

(2) the Funding Agent shall have received notice from one or more Purchasers (or
any liquidity and/or credit support provider of any such Purchaser, as the case
may be) that the Eurodollar Rate determined or to be determined for such Fixed
Period will not adequately and fairly reflect the cost to such Purchasers (or
any liquidity and/or credit support provider of any such Purchaser, as the case
may be) (as conclusively certified by such Person) of purchasing or maintaining
their affected portions of such Funding Tranches during such Fixed Period;

then, in either such event, the Funding Agent shall give telecopy or telephonic
notice thereof (confirmed in writing) to the Issuer as soon as practicable (but,
in any event, within thirty (30) days after such determination or notice, as
applicable) thereafter. Until such notice has been withdrawn by the Funding
Agent, no further Funding Tranches shall be funded or maintained at the
Eurodollar Rate. The Funding Agent agrees to withdraw any such notice as soon as
reasonably practicable after the Funding Agent is notified of a change in
circumstances which makes such notice inapplicable.

SECTION 2.11 Fees. The Issuer shall pay to the Funding Agent for the benefit of
the applicable Purchasers as and when due and in accordance with the provisions
for payment set forth in Article 5 of the Series Supplement, each of the fees
specified in the Fee Letter.

ARTICLE III

CLOSING

SECTION 3.01 Closing. The closing (the “Closing”) of the purchase and sale of
the VFN shall take place on or about 10:00 a.m. on December 23, 2010, or if the
conditions to closing set forth in Article IV of this Note Purchase
Agreement shall not have been satisfied or waived by such date, as soon as
practicable after such conditions shall have been satisfied or waived, or at
such other time, date and place as the parties shall agree upon (the date of the
Closing being referred to herein as the “Closing Date”).

SECTION 3.02 Transactions to be Effected at the Closing. At the Closing (a) the
Funding Agent will (to the extent received from the Purchasers) deliver to the
Issuer funds in an amount equal to the Initial Purchase Price by wire transfer
of immediately available funds to a bank account designated by the Issuer to the
Funding Agent at least two (2) Business Days prior to the Closing Date; and
(b) the Issuer shall deliver the VFN to the Funding Agent in satisfaction of the
Issuer’s obligation to the Funding Agent hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO
PURCHASE ON THE CLOSING DATE

The purchase by the Funding Agent on behalf of the Purchasers of the VFN is
subject to the satisfaction at the time of the Closing of the following
conditions (any or all of which may be waived by the Funding Agent in its sole
discretion):

SECTION 4.01 Performance by Cofina Entities. All the terms, covenants,
agreements and conditions of the Transaction Documents to which each Cofina
Entity is a party to be complied with and performed by the Cofina Entities at or
before the Closing shall have been complied with and performed in all material
respects.

SECTION 4.02 Representations and Warranties. Each of the representations and
warranties of each Cofina Entity made in the Transaction Documents to which it
is a party shall be true and correct in all material respects as of the time of
the Closing (except to the extent they expressly relate to an earlier or later
time).

SECTION 4.03 Corporate Documents. The Funding Agent shall have received copies
of the (i) certificate of incorporation or certificate of formation, as
applicable, good standing certificate and by-laws or limited liability company
agreement, as applicable, of each Cofina Entity, (ii) board of directors
resolutions or resolutions of the managing member, as applicable, of each Cofina
Entity with respect to the Transaction Documents to which it is a party, and
(iii) incumbency certificate of each Cofina Entity, each certified by
appropriate corporate or limited liability company authorities, as applicable.

SECTION 4.04 Opinions of Counsel. The Funding Agent shall have received
favorable opinions from counsel to the Sellers, the Servicer and the Issuer
dated as of the Closing Date and reasonably satisfactory in form and substance
to the Funding Agent and its counsel, as to such matters as the Funding Agent
and its counsel may reasonably request.

SECTION 4.05 Reports. The Funding Agent shall have received a copy of the most
recent Monthly Servicer Report prior to Closing.

SECTION 4.06 Financing Statements. The Funding Agent shall have received
evidence satisfactory to it of the completion of all recordings, registrations,
notices and filings as may be necessary or, in the opinion of the Funding Agent,
desirable to perfect or evidence the sale and assignment by each Seller to the
Issuer of their respective ownership interests in the Receivables, Related
Security and other collateral in the Trust Estate and the proceeds thereof and
the security interest granted to the Trustee for the benefit of the Secured
Parties pursuant to the granting clauses of the Indenture:

SECTION 4.07 Documents. The Funding Agent shall have received a duly executed
counterpart of each of the Transaction Documents and each and every document or
certification delivered by any party in connection with any of such agreements,
and each such document shall be in full force and effect.

SECTION 4.08 VFN. The Funding Agent shall have received an executed VFN being
purchased by the Purchasers, registered in the name of the Funding Agent, as
agent for the Purchasers.

SECTION 4.09 No Actions or Proceedings. No action, suit, proceeding or
investigation by or before any Official Body shall have been instituted to
restrain or prohibit the consummation of, or to invalidate, the transactions
contemplated by the Transaction Documents and the documents related thereto in
any material respect.

SECTION 4.10 Approvals and Consents. All Governmental Actions of all Official
Bodies required with respect to the transactions contemplated by the Transaction
Documents and the other documents related thereto shall have been obtained or
made.

SECTION 4.11 Officer’s Certificates. The Funding Agent shall have received a
certificate of a Responsible Officer from each Cofina Entity (each, an
“Officer’s Certificate”) in form and substance reasonably satisfactory to the
Funding Agent and its counsel, dated as of the Closing Date, certifying as to
the satisfaction of the conditions set forth in Sections 4.01 and 4.02 with
respect to such Cofina Entity.

SECTION 4.12 Accounts. The Funding Agent shall have received evidence that the
Collection Account, Series 2010-A Settlement Account and the Spread Maintenance
Account have been established in accordance with the terms of the Indenture.

SECTION 4.13 Expenses. Costs and expenses of the Funding Agent and the
Purchasers accrued and payable under Section 8.04, including all accrued
attorneys’ fees and expenses shall have been paid.

SECTION 4.14 Liens. The Funding Agent shall have received UCC search reports
showing that no Liens exist on the Receivables, Related Security or any other
assets or collateral in the Trust Estate, other than (i) Liens in favor of (or
appropriately assigned to) the Trustee, (ii) Permitted Encumbrances, and
(iii) Liens for which releases or acceptable assignments or other amendments
have been delivered to the Trustee.

SECTION 4.15 Other Documents. The Cofina Entities shall have furnished to the
Funding Agent such other information, certificates and documents as the Funding
Agent may reasonably request.

SECTION 4.16 Payment of Fees. The fees due on the Closing Date (as specified in
the Fee Letter) shall have been paid.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

SECTION 5.01 Representations and Warranties of the Issuer. The representations
and warranties made by the Issuer in the other Transaction Documents are hereby
remade by the Issuer on each date to which they are made in such Transaction
Documents as if such representations and warranties were set forth herein. For
purposes of this Section 5.01, such representations and warranties are
incorporated by reference herein in their entirety.

SECTION 5.02 Reaffirmation of Representations and Warranties by the Issuer. On
the Closing Date, on the date of each Monthly Report and on each day that an
Increase is made hereunder, the Issuer, by accepting the proceeds thereof, shall
be deemed to have certified that all of its representations and warranties
contained in the Transaction Documents are true and correct in all material
respects on and as of such day as though made on and as of such day (except to
the extent they relate to an earlier date or later time, and then as of such
earlier date or later time).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO THE FUNDING AGENT AND THE PURCHASERS

The Funding Agent and each Purchaser hereby makes with respect to itself the
following representations and warranties to the Issuer on which the Issuer shall
rely in entering into this Note Purchase Agreement:

SECTION 6.01 Securities Laws; Transfer Restrictions. The Funding Agent and each
of the Purchasers represents and warrants to the Issuer, as of the date hereof
(or as of a subsequent date on which a successor or assign of any Purchaser
shall become a party hereto), and agrees that:

(a) it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act and has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and it is able and prepared to bear the
economic risk of investing in, the VFN;

(b) it is purchasing the VFN for its own account, or for the account of one or
more “accredited investors” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act that meet the criteria described in
clause (a) and for which it is acting with complete investment discretion, for
investment purposes only and not with a view to distribution;

(c) it understands that (i) the VFN has not been and will not be registered or
qualified under the Securities Act or any applicable state securities laws or
the securities laws of any other jurisdiction and is being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act, (ii) the Issuer is not required to so register or qualify the
VFN, and (iii) the VFN may be resold, pledged or otherwise transferred only
(A) to the Issuer, (B) to a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) in a transaction meeting the requirements of
Rule 144A under the Securities Act, or (C) in a transaction otherwise exempt
from the registration requirements of the Securities Act, in each case in
accordance with the provisions of the Indenture and any applicable securities
laws of any state of the United States or any other jurisdiction;

(d) it understands that upon original issuance thereof, and until such time as
the same may no longer be required under the applicable requirements of the
Securities Act, the certificate evidencing the VFN (and all securities issued in
exchange therefor or substitution thereof) shall bear a restrictive legend
substantially in the form set forth in the form of VFN included as an exhibit to
the Series Supplement; and

(e) it will obtain from any transferee of the VFN (or any interest therein)
substantially the same representations, warranties and agreements contained in
this Section 6.01.

SECTION 6.02 Enforceability. This Note Purchase Agreement has been duly
authorized, executed and delivered by each Purchaser and the Funding Agent, and
is the valid and legally binding obligation of such Person, enforceable against
such Person in accordance with its terms, subject as to enforcement to
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

ARTICLE VII

COVENANTS

SECTION 7.01 Covenants. The Issuer hereby covenants that, until the termination
of the Transaction Documents, unless the Purchasers shall otherwise consent in
writing:

(a) Monthly Noteholders’ Statement; Notice of Adverse Effect. The Issuer will
cause each Monthly Noteholders’ Statement pertaining to the Series Supplement to
be delivered to each Purchaser, contemporaneously with the delivery thereof to
the Trustee.

(b) Notice of Default. As soon as possible, and in any event within one (1) day
after (i) the occurrence thereof, the Issuer shall (or shall cause the Servicer
to) give each Purchaser written notice of each Early Amortization Event,
Default, Event of Default or Servicer Default and (ii) the Issuer or the
Servicer has or reasonably should have knowledge thereof, the Issuer shall (or
shall cause the Servicer to) give each Purchaser written notice of each
Potential Early Amortization Event.

(c) Further Assurances. The Issuer agrees to take any and all acts and to create
any and all further instruments necessary or reasonably requested by the Funding
Agent to fully effect the purposes of this Note Purchase Agreement.

(d) Notice of Modifications to Credit Manual. The Issuer shall not amend (or
consent to the amendment of) the Credit Manual in any material respect without
the prior written consent of the Funding Agent.

(e) Expenses. Whether or not the Closing takes place, except as otherwise
expressly provided herein or in the Fee Letter, all reasonable costs and
expenses incurred by the Purchasers or the Funding Agent in connection with this
Note Purchase Agreement and the transactions contemplated hereby shall be paid
by the Issuer.

(f) Creation of New Series. The Issuer shall not create a new Series of Notes
without the prior written consent of the Funding Agent.

(g) Amendments. The Issuer shall not enter into any amendment of the Base
Indenture, the Servicing Agreement, the Purchase and Contribution Agreement, the
CHS Purchase Agreement, the Purchase Agreement or any other Transaction Document
(other than a Transaction Document which governs solely one Series) without the
prior written consent of the Funding Agent.

(h) Other Series. The Issuer hereby undertakes that if and to the extent that
any Transaction Documents related to another Series, whether currently in effect
or effective as of a date hereafter (whether by amendment, waiver, consent or
otherwise), contains any representation, warranty, covenant, early amortization
event, potential early amortization event, default, event of default, indemnity
provision, pricing provision or priority of collateral provision or other
definitional terms that are more favorable (in the sole discretion of the
Funding Agent) than the provisions applicable to Series 2010-A (“More Favorable
Documentation”), then, but only for so long as such More Favorable Documentation
remains in effect, it will deem the provisions applicable to Series 2010-A to be
automatically amended to reflect such More Favorable Documentation; provided
that the Issuer undertakes to so amend and restate any of the Transaction
Documents to reflect such More Favorable Documentation if reasonably requested
to do so by the Funding Agent.

SECTION 7.02 Incorporation. The covenants of the Issuer in the other Transaction
Documents are hereby incorporated herein in their entirety and the Issuer hereby
covenants and agrees to perform such covenants as though such covenants were set
forth in full herein.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01 Indemnification. Without limiting any other rights which the
Funding Agent or the Purchasers may have hereunder or under applicable law, the
Issuer hereby agrees to indemnify each Indemnified Party from and against any
and all damages, losses, claims, liabilities, costs and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Issuer Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Note Purchase Agreement, the other Transaction Documents, the ownership, either
directly or indirectly, of any interest in the VFN or any of the other
transactions contemplated hereby or thereby, excluding, however, Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party. Without limiting the generality of the
foregoing, and subject to the exclusions set forth in the preceding sentence,
the Issuer shall indemnify each Indemnified Party for Issuer Indemnified Amounts
relating to or resulting from:

(a) any representation or warranty made by the Issuer under this Note Purchase
Agreement, in any of the other Transaction Documents, in any Monthly Servicer
Report or in any other written information or report delivered by the Issuer
pursuant hereto or thereto, which shall have been false or incorrect in any
respect when made or deemed made;

(b) the failure by the Issuer to comply with any applicable Requirement of Law
with respect to any portion of the Trust Estate, or the nonconformity of any
portion of the Trust Estate with any applicable Requirement of Law;

(c) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of an Obligor to the payment of any Receivable (including, without limitation, a
defense based on such Receivable or the related Loan not being the legal, valid
and binding obligation of such Obligor enforceable against it in accordance with
its terms);

(d) the failure by the Issuer to comply with any term, provision or covenant
contained in this Note Purchase Agreement or any of the other Transaction
Documents to which it is a party or to perform any of its respective duties
under the Trust Estate;

(e) the failure of the Issuer to pay when due any taxes, including without
limitation, sales, excise or personal property taxes payable in connection with
any portion of the Trust Estate;

(f) any reduction in the aggregate outstanding principal balance of the VFN or
any Funding Tranche with respect to any Purchaser as a result of the
distribution of Collections pursuant to Article V of the Indenture and/or the
Series Supplement, if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason;

(g) the commingling by the Issuer of Collections at any time with other funds;

(h) any investigation, litigation or proceeding related to this Note Purchase
Agreement, any of the other Transaction Documents, the use of proceeds by the
Issuer, the ownership directly or indirectly of the VFN or any interest in the
Trust Estate;

(i) any failure of the Issuer to give reasonably equivalent value to any Seller
in consideration of the purchase by the Issuer from such Seller of any
Receivable, or any attempt by any Person to void, rescind or set aside any such
transfer under statutory provisions or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

(j) any action taken by the Issuer in the enforcement or collection of any
portion of the Trust Estate;

(k) the failure of any Receivable included in any Monthly Servicer Report or
other periodic report as an Eligible Receivable for purposes of any calculation
based on Eligible Receivables or otherwise to be an Eligible Receivable at the
time of such calculation;

(l) the failure to vest in the Trustee (for the benefit of the Purchasers and
the other Secured Parties) (i) to the extent the perfection of a security
interest in such property is governed by the UCC, a valid and enforceable first
priority perfected security interest in such Receivables, Related Security and
other related rights or (ii) if the perfection of such security interest is not
governed by the UCC, a valid and enforceable lien or security interest in such
Receivables, Related Security and other related rights, in each case, free and
clear of any Adverse Claim; or

(m) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to the Receivables, Related
Security and other related rights transferred or purported to be transferred
hereunder whether at the time of any purchase or at any subsequent time.

If for any reason the indemnification provided in this Section 8.01 is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless for the Issuer Indemnified Amounts, then the indemnifying party
shall (subject to the exclusions set forth in the first sentence of this
Section 8.01) contribute to the maximum amount payable or paid to such
Indemnified Party as a result of the applicable claim, damage, expense, loss or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the indemnifying
party on the other hand, but also the relative fault of such Indemnified Party
(if any) and the indemnifying party and any other relevant equitable
considerations. The parties hereto acknowledge and agree that all amounts
payable under this Section 8.01 shall be payable by the Issuer solely to the
extent funds are available therefor in accordance with the priority of payments
set forth in Article V of the Indenture.

SECTION 8.02 Indemnity for Reserves and Expenses. (a)  If, after the date
hereof, the adoption of any law or bank regulatory guideline or any amendment or
change in the interpretation of any existing or future law or bank regulatory
guideline by any Official Body charged with the administration, interpretation
or application thereof, or the compliance with any directive of any Official
Body (whether or not having the force of law), other than laws, interpretations,
guidelines or directives relating to Taxes:

(i) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System) against assets of,
deposits with or for the account of, or credit extended by, the Funding Agent,
any Purchaser or any other liquidity and/or credit support provider of the
Conduit Purchaser (each, an “Affected Party”) or shall impose on any Affected
Party or on the United States market for certificates of deposit or the London
interbank market any other condition affecting this Note Purchase Agreement, the
other Transaction Documents, the ownership, maintenance or financing of the VFN,
the Receivables, the Trust Estate or payments of amounts due hereunder or its
obligation to advance funds hereunder or under the other Transaction Documents;
or

(ii) imposes upon any Affected Party any other expense deemed by such Affected
Party to be material (including, without limitation, reasonable attorneys’ fees
and expenses, and expenses of litigation or preparation therefor in contesting
any of the foregoing) with respect to this Note Purchase Agreement, the other
Transaction Documents, the ownership, maintenance or financing of the VFN, the
Receivables, the Trust Estate, or payments of amounts due hereunder or its
obligation to advance funds hereunder or otherwise in respect of this Note
Purchase Agreement or the other Transaction Documents,

and the result of any of the foregoing is to increase the cost to such Affected
Party with respect to this Note Purchase Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the VFN, the Receivables,
the Trust Estate, the obligations hereunder or the funding of any Increases
hereunder or under the other Transaction Documents, by an amount reasonably
deemed by such Affected Party to be material, then, on the first Settlement Date
which is not less than ten (10) Business Days after demand by such Affected
Party through the Funding Agent, the Issuer shall pay to such Affected Party
such additional amount or amounts as will compensate such Affected Party for
such increased cost or reduction. In making demand hereunder, the applicable
Affected Party shall submit to the Issuer a certificate as to such increased
costs incurred which shall provide in detail the basis for such claim which
certificate shall be conclusive and binding for all purposes absent manifest
error; provided, however, that no such Affected Party shall be required to
disclose any confidential or tax planning information in any such certificate.
The parties hereto acknowledge and agree that all amounts payable under this
Section 8.02(a) shall be payable by the Issuer solely to the extent funds are
available therefor in accordance with the priority of payments set forth in
Article V of the Indenture.

(b) If any Affected Party shall have determined that, after the Closing Date,
the adoption of any applicable law or bank regulatory guideline regarding
capital adequacy, or any change therein, or any change in the interpretation
thereof by any Official Body, or any directive regarding capital adequacy (in
the case of any bank regulatory guideline, whether or not having the force of
law) of any such Official Body, has or would have, due to an increase in the
amount of capital required to be maintained by such Affected Party, the effect
of reducing the rate of return on capital of such Affected Party as a
consequence of such Affected Party’s obligations hereunder or with respect
hereto to a level below that which such Affected Party could have achieved but
for such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount reasonably deemed by
such Affected Party to be material, then from time to time, on the first
Settlement Date which is not less than ten (10) Business Days after demand by
such Affected Party through the Funding Agent, the Issuer shall pay to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such reduction. For avoidance of doubt, any interpretation of
Accounting Research Bulletin No. 51 by the Financial Accounting Standards Board
shall constitute an adoption, change, request or directive subject to this
Section 8.02(b). In making demand hereunder, the applicable Affected Party shall
submit to the Issuer a certificate as to such increased costs incurred which
shall provide in detail the basis for such claim which certificate shall be
conclusive and binding for all purposes absent manifest error; provided,
however, that no such Affected Party shall be required to disclose any
confidential or tax planning information in any such certificate. The parties
hereto acknowledge and agree that all amounts payable under this Section 8.02(b)
shall be payable by the Issuer solely to the extent funds are available therefor
in accordance with the priority of payments set forth in Article V of the
Indenture.

SECTION 8.03 Indemnity for Taxes. (a)  All payments made by the Issuer to the
Funding Agent for the benefit of the Purchasers under this Note Purchase
Agreement or any other Transaction Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
stamp or similar taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Official Body, excluding (i) taxes that would not have been imposed if
the Affected Party had timely complied with the requirements of Section 8.03(b),
and (ii) taxes imposed on the net income of the Funding Agent or any other
Affected Party, in each case imposed by any jurisdiction under the laws of which
the Funding Agent or such Affected Party is organized or any political
subdivision or taxing authority thereof or therein (all such nonexcluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, collectively
or individually, “Taxes”). If any such Taxes are required to be withheld from
any amounts payable to the Funding Agent or any Affected Party hereunder, the
amounts so payable to the Funding Agent or such Affected Party shall be
increased to the extent necessary to yield to the Funding Agent or such Affected
Party (after payment of all Taxes) all amounts payable hereunder at the rates or
in the amounts specified in this Note Purchase Agreement and the other
Transaction Documents. The Issuer shall indemnify the Funding Agent or any such
Affected Party for the full amount of any such Taxes on the first Settlement
Date which is not less than ten (10) days after the date of written demand
therefor by the Funding Agent.

(b) Each Affected Party that is a Non-United States Person shall:

(i) deliver to the Issuer and the Funding Agent two duly completed copies of IRS
Form W-8 BEN or Form W-8 ECI, or successor applicable form, as the case may be;

(ii) deliver to the Issuer and the Funding Agent two (2) further copies of any
such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Issuer; and

(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Issuer or the Funding
Agent;

unless, in any such case, an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which, regardless of the identity of the
Affected Party, renders all such forms inapplicable or which, regardless of the
identity of the Affected Party, would prevent such Affected Party from duly
completing and delivering any such form with respect to it, and such Affected
Party so advises the Issuer and the Funding Agent. Each such Affected Party so
organized shall certify in the case of an IRS Form W-8 BEN or IRS Form W-8 ECI
(or successor applicable form), that it is entitled to receive payments under
this Note Purchase Agreement and the other Transaction Documents without
deduction or withholding of any United States federal income taxes. Each
Affected Party which is a Non-United States Person represents and warrants to
the Issuer and the Funding Agent that, as of the date of this Note Purchase
Agreement (or the date such Person otherwise becomes an Affected Party, as the
case may be), (i) it is entitled to receive all payments hereunder without
deduction or withholding for or on account of any United States federal Taxes
and (ii) it is permitted to take the actions described in the preceding sentence
under the laws and any applicable double taxation treaties of the jurisdiction
of its head office or any booking office used in connection with this Note
Purchase Agreement. Each Affected Party which is a Non-United States Person
further agrees that, to the extent any form claiming complete or partial
exemption from withholding and deduction of United States federal Taxes
delivered under this clause (b) is found to be incomplete or incorrect in any
material respect, such Affected Party shall (to the extent it is permitted to do
so under the laws and any double taxation treaties of the United States, the
jurisdiction of its organization and the jurisdictions in which its relevant
booking offices are located) execute and deliver to each of the Funding Agent
and the Issuer a complete and correct replacement form.

(c) Limitations. Each Affected Party agrees to use reasonable efforts to
mitigate the imposition of any Taxes referred to in this Section 8.03, including
changing the office of such Affected Party from which any Funding Tranche (or
portion thereof) funded or maintained by such Affected Party or this Note
Purchase Agreement is booked; provided that such reasonable efforts would not be
disadvantageous to such Affected Party or result in the imposition of any
additional Taxes upon such Affected Party or cause such Affected Party, in its
good faith judgment, to violate one or more of its policies in order to avoid
such imposition of Taxes. The parties hereto acknowledge and agree that all
amounts payable under this Section 8.03 shall be payable by the Issuer solely to
the extent funds are available therefor in accordance with the priority of
payments set forth in Article V of Base Indenture.

SECTION 8.04 Other Costs, Expenses and Related Matters. (a)  The Issuer agrees,
upon receipt of a written invoice, to pay or cause to be paid, and to hold the
Funding Agent and the Purchasers harmless against liability for the payment of,
all reasonable out-of-pocket expenses (including, without limitation, reasonable
attorneys’, accountants’ and other third parties’ fees and expenses, any filing
fees and expenses incurred by officers or employees of the Funding Agent and/or
the Purchasers) or intangible, documentary or recording taxes incurred by or on
behalf of the Funding Agent and the Purchasers (i) in connection with the
negotiation, execution, delivery and preparation of this Note Purchase
Agreement, the other Transaction Documents and any documents or instruments
delivered pursuant hereto and thereto and the transactions contemplated hereby
or thereby (including, without limitation, the perfection or protection of the
Purchasers’ interest in the Trust Estate) and (ii) (A) relating to any
amendments, waivers or consents under this Note Purchase Agreement, any Asset
Purchase Agreement and the other Transaction Documents, (B) arising in
connection with the Funding Agent’s or such Purchaser’s enforcement or
preservation of rights (including the perfection and protection of the
Purchasers’ interest in the Trust Estate under this Note Purchase Agreement and
the other Transaction Documents), or (C) arising in connection with any audit,
dispute, disagreement, litigation or preparation for litigation involving this
Note Purchase Agreement or any of the other Transaction Documents. The Issuer
agrees, upon receipt of a written invoice, to pay or cause to be paid, all
conduit rating agency costs incurred by the Funding Agent or the Conduit Lender
in connection with the Transaction Documents (including any amounts related to
the execution hereof, any renewals and any amendments or extensions). The
parties hereto acknowledge and agree that all amounts payable under this
Section 8.04 shall be payable by the Issuer solely to the extent funds are
available therefor in accordance with the priority of payments set forth in
Article V of the Indenture.

(b) The Funding Agent will notify the Issuer and the Servicer in writing of any
event occurring after the date hereof which will entitle an Indemnified Party or
Affected Party to compensation pursuant to this Article VIII. Any notice by the
Funding Agent claiming compensation under this Article VIII and setting forth
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount, the Funding Agent
or any applicable Indemnified Party or Affected Party may use any reasonable
averaging and attributing methods.

(c) If the Issuer is required to pay any additional amount to any Purchaser
pursuant to Section 8.02 or 8.03, then such Purchaser shall use reasonable
efforts (which shall not require such Purchaser to incur an unreimbursed loss or
unreimbursed cost or expense or otherwise take any action inconsistent with its
internal policies or legal or regulatory restrictions or suffer any disadvantage
or burden reasonably deemed by it to be significant) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce amounts
payable pursuant to Section 8.02 or Section 8.03, as the case may be, in the
future.

ARTICLE IX

THE FUNDING AGENT

SECTION 9.01 Authorization and Action. Each Purchaser hereby accepts the
appointment of and authorizes the Funding Agent to take such action as agent on
its behalf and to exercise such powers as are delegated to the Funding Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. The Purchasers hereby authorize the Funding Agent, in its sole
discretion, to take any actions and exercise any rights or remedies under this
Note Purchase Agreement and any permitted related agreements and documents.
Except for actions which the Funding Agent is expressly required to take
pursuant to this Note Purchase Agreement or the applicable Asset Purchase
Agreement, the Funding Agent shall not be required to take any action which
exposes the Funding Agent to personal liability or which is contrary to
applicable law unless the Funding Agent shall receive further assurances to its
satisfaction from the Purchasers of the indemnification obligations under
Section 9.04 against any and all liability and expense which may be incurred in
taking or continuing to take such action. The Funding Agent agrees to give to
the Purchasers prompt notice of each notice and determination given to it by the
Issuer, the Servicer or the Trustee, pursuant to the terms of this Note Purchase
Agreement or the other Transaction Documents. Subject to Section 9.06, the
appointment and authority of the Funding Agent hereunder shall terminate on the
Series 2010-A Termination Date.

SECTION 9.02 Funding Agent’s Reliance, Etc. Neither the Funding Agent nor any of
its directors, officers, agents who are natural persons or employees shall be
liable for any action taken or omitted to be taken by it or them as Funding
Agent under or in connection with this Note Purchase Agreement or any related
agreement or document, except for its or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Funding Agent: (i) may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to the Purchasers and shall
not be responsible to the Purchasers for any statements, warranties or
representations made by any other Person in connection with any Transaction
Document; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Transaction Document on the part of any Person or to inspect the property
(including the books and records) of any Person; (iv) shall not be responsible
to any Purchaser for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Transaction Document or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of any Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it in good faith to be
genuine and signed or sent by the proper party or parties.

SECTION 9.03 Funding Agent and Affiliates. The Funding Agent and its respective
Affiliates may generally engage in any kind of business with the Issuer, the
Servicer, any Obligor, any of their respective Affiliates and any Person who may
do business with or own securities of the Issuer, any Seller, the Servicer, any
Obligor or any of their respective Affiliates, all as if such entities were not
the Funding Agent and without any duty to account therefor to the Purchasers.

SECTION 9.04 Indemnification. Each Purchaser (other than the Conduit Purchaser)
severally agrees to indemnify the Funding Agent (to the extent not reimbursed by
any Cofina Entity), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Funding Agent in any way relating to or arising out
of any Transaction Document or any action taken or omitted by the Funding Agent
under any Transaction Document; provided, that (i) no Purchaser shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting or arising
from the Funding Agent’s gross negligence or willful misconduct and (ii) no
Purchaser shall be liable for any amount in respect of any compromise or
settlement or any of the foregoing unless such compromise or settlement is
approved by the majority of the Purchasers (other than the Conduit Purchaser)
(based on Purchaser Percentages). Without limitation of the generality of the
foregoing, each Purchaser (other than the Conduit Purchaser), agrees to
reimburse the Funding Agent, promptly upon demand, for any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Funding Agent in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, any Transaction
Document; provided, that no Purchaser shall be responsible for the costs and
expenses of the Funding Agent in defending itself against any claim alleging the
gross negligence or willful misconduct of the Funding Agent to the extent such
gross negligence or willful misconduct is determined by a court of competent
jurisdiction in a final and non-appealable decision.

SECTION 9.05 Purchase Decision. Each Purchaser acknowledges that it has,
independently and without reliance upon the Funding Agent, and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Note Purchase Agreement and to purchase an
interest in the VFN. Each Purchaser also acknowledges that it will,
independently and without reliance upon the Funding Agent or any of its
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Note Purchase Agreement or any related agreement,
instrument or other document.

SECTION 9.06 Successor Funding Agent. The Funding Agent may resign at any time
by giving thirty (30) days’ written notice thereof to the Purchasers, the Issuer
and the Trustee. Upon any such resignation, the Purchasers shall have the right
to appoint a successor Funding Agent. If no successor Funding Agent shall have
been so appointed and shall have accepted such appointment, within thirty days
after the retiring Funding Agent’s giving of notice of resignation, then the
retiring Funding Agent may, on behalf of the Purchasers, appoint a successor
Funding Agent. Upon the acceptance of any appointment as Funding Agent hereunder
by a successor Funding Agent, such successor Funding Agent shall thereupon
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Funding Agent, and the retiring Funding Agent shall be
discharged from its duties and obligations under this Note Purchase Agreement
and the other Transaction Documents (other than obligations arising or to have
been performed prior to such retirement). After any retiring Funding Agent’s
resignation hereunder as Funding Agent, the provisions of this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Funding Agent under this Note Purchase Agreement and the other
Transaction Documents.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Amendments. No amendment or waiver of any provision of this Note
Purchase Agreement shall in any event be effective unless the same shall be
signed by each of the parties hereto, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

SECTION 10.02 Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed,
telefaxed (receipt confirmed) or hand delivered, as to each party hereto, at its
address set forth in Schedule I hereto or at such other address as shall be
designated by such party in a written notice to the other party hereto. All such
notices and communications shall be effective upon receipt by the addressee.

SECTION 10.03 No Waiver; Remedies. No failure on the part of any party hereto to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 10.04 Binding Effect; Assignability. (a) This Note Purchase Agreement
shall be binding on the parties hereto and their respective successors and
assigns; provided, however, that the Issuer may not assign any of its rights or
delegate any of its duties hereunder or under any of the other Transaction
Documents to which it is a party without the prior written consent of the
Funding Agent. No provision of this Note Purchase Agreement or any other
Transaction Document shall in any manner restrict the ability of any Purchaser
to assign, participate, grant security interests in, or otherwise transfer any
portion of its interest in the VFN (and its rights to receive any payments in
respect thereof, including in connection with any collateral securing payment
with respect to such VFN); provided, that any such transfer, participation or
assignment shall only be made in compliance with the transfer restrictions set
forth herein and in the Indenture; provided, further, that unless otherwise
consented to by the Issuer, such transferee, participant or assignee shall have
executed and delivered to the Issuer, the Trustee and the Funding Agent a
Transfer Supplement (as defined in subsection (b) below), with such changes as
shall be reasonably acceptable to the Issuer. Without limiting the foregoing,
the Conduit Purchaser may, in one or a series of transactions, transfer all or
any portion of its interest in the VFN, and its rights and obligations under the
Transaction Documents to a Conduit Assignee, a Committed Purchaser or any bank
or other financial institution providing liquidity or credit support to the
Conduit Purchaser under the Asset Purchase Agreement without the consent of the
Issuer.

(b) Each Committed Purchaser may assign to one or more Persons (each an
“Assignee Committed Purchaser”), reasonably acceptable to the Issuer and the
Funding Agent a portion of such Purchaser’s commitment in respect of its
Purchaser Percentage of the Maximum Funded Amount (for each such Purchaser, the
“Commitment”) pursuant to a supplement hereto, substantially in the form of
Exhibit C with any changes as have been approved by the parties thereto (a
“Transfer Supplement”), executed by each such Assignee Committed Purchaser, the
assignor Committed Purchaser, and the Funding Agent; provided, that any such
transfer, participation or assignment shall only be made in compliance with the
transfer restrictions set forth herein and in the Indenture. Any such assignment
by a Committed Purchaser pursuant to this paragraph cannot be for an amount less
than $10,000,000. Upon (i) the execution of the Transfer Supplement, (ii)
delivery of an executed copy thereof to the Issuer and the Funding Agent and
(iii) solely to the extent such assignor Committed Purchaser has any portion of
the Aggregate Purchaser Funded Amount outstanding, payment by the Assignee
Committed Purchaser to the assignor Committed Purchaser of the agreed purchase
price, such assignor Committed Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Assignee Committed Purchaser
shall for all purposes herein be a Committed Purchaser party hereto and shall
have all the rights and obligations of a Committed Purchaser hereunder to the
same extent as if it were an original party hereto. The amount of the Commitment
of the assignor Committed Purchaser allocable to such Assignee Committed
Purchaser shall be equal to the amount of the portion of the Commitment of the
assignor Committed Purchaser transferred, regardless of the purchase price paid
therefor. The Transfer Supplement shall be an amendment hereof only to the
extent necessary to reflect the addition of such Assignee Committed Purchaser as
an “Committed Purchaser” and any resulting adjustment of the assignor Committed
Purchaser’s Commitment.

(c) Any Purchaser may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more Persons (each, a
“Participant”) participating interests in all or a portion of its rights and
obligations under this Note Purchase Agreements; provided, that any such
transfer, participation or assignment shall only be made in compliance with the
transfer restrictions set forth herein and in the Indenture. Notwithstanding any
such sale by a Purchaser of participating interests to a Participant, such
Purchaser’s rights and obligations under this Note Purchase Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance thereof, and the other parties hereto shall continue to deal solely
and directly with such Purchaser in connection with such Purchaser’s rights and
obligations under this Note Purchase Agreement. Each Participant shall be
entitled to the benefits of Article VIII; provided, however, that all amounts
payable to any such Participant shall be limited to the amounts which would have
been payable to the Purchaser selling such participating interest had such
interest not been sold.

(d) This Note Purchase Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as all amounts payable with respect to
the VFN or hereunder shall have been paid in full.

SECTION 10.05 Confidentiality. The Issuer shall maintain, and shall cause each
officer, employee and agent of itself and its Affiliates to maintain, the
confidentiality of the Transaction Documents and all other confidential
proprietary information with respect to the Funding Agent and the Purchasers and
each of their respective businesses obtained by them in connection with the
structuring, negotiation and execution of the transactions contemplated herein
and in the other Transaction Documents, except for information that has become
publicly available or information disclosed (i) to legal counsel, accountants
and other professional advisors to the Issuer and its Affiliates, (ii) as
required by law, regulation, the requirements of the any self-regulating
organization such as a stock exchange or legal process or (iii) in connection
with any legal or regulatory proceeding to which the Issuer or any of its
Affiliates is subject; it being understood, that solely with respect to the Base
Indenture, the Issuer may distribute such Base Indenture to the holders of any
Notes issued pursuant thereto from time to time. The Issuer hereby consents to
the disclosure of any nonpublic information with respect to it received by the
Funding Agent or any Purchaser from the Issuer or the Servicer to (i) any of the
Purchasers or the Funding Agent, (ii) legal counsel, accountants and other
professional advisors to the Funding Agent, the Purchasers or their Affiliates,
(iii) as required by law, regulation or legal process, (iv) in connection with
any legal or regulatory proceeding to which the Funding Agent, any Purchaser or
any of their Affiliates is subject, (v) any nationally recognized rating agency,
(vi) any placement agent which proposes herein to offer and sell the Conduit
Purchasers’ Commercial Paper, (vii) any provider of the Conduit Purchaser’s
program-wide liquidity or credit support facilities, (viii) any potential
Committed Purchaser or (ix) any participant or potential participant of the
Commitment of any Committed Purchaser, the Trustee, any Enhancement Provider,
any Secured Party, or any liquidity or credit support provider of the Conduit
Purchaser; provided, that the Funding Agent and the Purchasers, as the case may
be, shall advise any such recipient of information that the information they
receive is nonpublic information and may not be disclosed or used for any other
purposes other than that for which it is disclosed to such recipient without the
prior written consent of the Issuer.

SECTION 10.06 GOVERNING LAW; JURISDICTION. THIS NOTE PURCHASE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. EACH OF THE PARTIES TO THIS NOTE PURCHASE AGREEMENT HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

SECTION 10.07 Wavier of Trial by Jury. To the extent permitted by applicable
law, each of the parties hereto irrevocably waives all right of trial by jury in
any action, proceeding or counterclaim arising out of or in connection with this
Note Purchase Agreement or any matter arising hereunder.

SECTION 10.08 No Proceedings. The Issuer agrees that so long as any indebtedness
of the Conduit Purchaser shall be outstanding or there shall not have elapsed
one year plus one day since the last day on which any indebtedness of the
Conduit Purchaser shall have been outstanding, it shall not file, or join in the
filing of, a petition against such Conduit Purchaser under the Federal
Bankruptcy Code, or join in the commencement of any bankruptcy, reorganization,
arrangement, insolvency, liquidation or other similar proceeding against the
Conduit Purchaser.

SECTION 10.09 Execution in Counterparts. This Note Purchase Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

SECTION 10.10 No Recourse. Notwithstanding anything to the contrary contained
herein, the obligations of the Purchasers under this Note Purchase Agreement are
solely the corporate obligations of the Purchasers and, in the case of
obligations of the Conduit Purchaser other than Commercial Paper, shall be
payable at such time as funds are actually received by, or are available to, the
Conduit Purchaser in excess of funds necessary to pay in full all outstanding
Commercial Paper and, to the extent funds are not available to pay such
obligations, the claims relating thereto shall not constitute a claim against
the Conduit Purchaser but shall continue to accrue. Each party hereto agrees
that the payment of any claim (as defined in Section 101 of the Bankruptcy Code)
of any such party shall be subordinated to the payment in full of all Commercial
Paper.

No recourse under any obligation, covenant or agreement of the Conduit Purchaser
contained in this Note Purchase Agreement shall be had against any incorporator,
stockholder, officer, director, member, manager, employee or agent of the
Conduit Purchaser (solely by virtue of such capacity) by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Note Purchase
Agreement is solely a corporate obligation of the Conduit Purchaser, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, member, manager, employee or agent of the
Conduit Purchaser (solely by virtue of such capacity) or any of them under or by
reason of any of the obligations, covenants or agreements of the Conduit
Purchaser contained in this Note Purchase Agreement, or implied therefrom, and
that any and all personal liability for breaches by the Conduit Purchaser of any
of such obligations, covenants or agreements, either at common law or at equity,
or by statute, rule or regulation, of every such incorporator, stockholder,
officer, director, member, manager, employee or agent is hereby expressly waived
as a condition of and in consideration for the execution of this Note Purchase
Agreement; provided that the foregoing shall not relieve any such Person from
any liability it might otherwise have as a result of fraudulent actions taken by
them.

SECTION 10.11 Survival. All representations, warranties, covenants, guaranties
and indemnifications contained in this Note Purchase Agreement, and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the sale, transfer or repayment of the VFN.

[Remainder of this page intentionally left blank.]

IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

      COFINA FUNDING, LLC, as Issuer
By:  

     /s/ Jamey Grafing
   
 
   
Name: Jamey Grafing
Title: Chief Financial Officer

[Signatures continue on the following page.]

      NIEUW AMSTERDAM RECEIVABLES CORPORATION, as Conduit Purchaser
By:  

/s/ Kevin Burns
   
 
   
Name: Kevin Burns
Title: Vice President



    COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”,
NEW YORK BRANCH,

as Funding Agent

      By:  
/s/ Stephen G. Adams
   
 
   
Name: Stephen G. Adams
Title: Executive Director
By:  
/s/ Brett Delfino
   
 
   
Name: Brett Delfino
Title: Executive Director



    COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”,
NEW YORK BRANCH,

as a Committed Purchaser

      By:  
     /s/ Stephen G. Adams—
   
Name: Stephen G. Adams
Title: Executive Director
By:  
/s Brett Delfino
   
 
   
Name: Brett Delfino
Title: Executive Director
   
Purchaser Percentage: 100%

EXHIBIT A

Form of Notice of
Increase

                    1.     Proposed Increase Date:          2.     Amount of
requested   $              Increase (lesser of             minimum amount of
$250,000             or remaining Maximum             Funded Amount)  


 
  3.     Purchase Price  
 
  $        4.     Remaining Maximum Funded   $              Amount (after giving
            effect to the requested             Increase)  


 
  5.     Certifications:             (a)   The representations and
            warranties of Cofina
            Funding, LLC (the
            “Issuer”) contained in the
            Amended and Restated Base
            Indenture dated as of
            December 23, 2010 (as
            amended) between the
            Issuer and U.S. Bank
            National Association, as
            trustee (the “Trustee”);
            the Series 2010-A
            Supplement, dated as of
            December 23, 2010, between
            the Issuer and the
            Trustee; and the Note
            Purchase Agreement dated
            as of December 23, 2010
            (the “Note Purchase
            Agreement”), among the
            Issuer, the Conduit
            Purchaser, the Funding
            Agent and the Committed
            Purchasers named therein,
            are true and correct in
            all material respects on
            the date hereof (except to
            the extent they expressly
            relate to an earlier or
            later time and then as of
            such earlier or later
           
time).
 
             
        (b)   The conditions to the
            Increase specified in
            Section 2.03 of the Note
            Purchase Agreement have
            been satisfied and will be
            satisfied as of the
            applicable Increase Date.
             


COFINA FUNDING, LLC, as Issuer

By       

Authorized Officer

Date of Notice:       

EXHIBIT B

OFFICER’S CERTIFICATE OF COFINA FUNDING, LLC
December 23, 2010

This Officer’s Certificate is delivered pursuant to: (i) the provisions of
Section 4.11 of the Note Purchase Agreement (as amended, modified, waived,
supplemented or restated from time to time, the “Note Purchase Agreement”),
dated as of December 23, 2010, by and among Cofina Funding, LLC, as issuer (the
“Issuer”), Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A. “Rabobank
Nederland”, New York Branch (the “Funding Agent”), as Funding Agent for the
Purchasers, and the financial institutions from time to time parties thereto, as
Committed Purchasers, and (ii) the provisions of Section 2.2(a)(vii) of the
Amended and Restated Base Indenture (as amended, modified, waived, supplemented
or restated from time to time, the “Base Indenture”), dated as of December 23,
2010, by and between the Issuer, as issuer, and U.S. Bank National Association,
as trustee (the “Trustee”). Capitalized terms used but not defined herein have
the meanings provided in the Base Indenture and Note Purchase Agreement.

The undersigned, a duly elected Responsible Officer of the Issuer, hereby
certifies to the Funding Agent, as follows:

(i) all terms, covenants, agreements and conditions of the Transaction Documents
to which the Issuer is a party to be complied with and performed by the Issuer
at or before the date hereof have been complied with and performed in all
material respects;

(ii) each of the representations and warranties of the Issuer made in the
Transaction Documents to which it is a party are true and correct in all
material respects as of the date hereof (except to the extent they expressly
relate to an earlier or later time); and

(iii) on the date hereof, after giving effect to the New Series Issuance, no
Borrowing Base Deficiency will exist.

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first written above.

COFINA FUNDING, LLC

By:
Name:
Title:


1

SCHEDULE I

Addresses for Notices

              If to:  
 


 
    Issuer:  


 
        Cofina Funding, LLC
        5500 Cenex Drive
        St. Paul, Minnesota 55077
       
Attention:
Telephone:
Facsimile:
  James M. Grafing, Chief Financial Officer
(651) 355-6974
(651) 451-4917

Funding Agent:

Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A. “Rabobank Nederland”, New
York Branch

 
245 Park Avenue, 37th Floor
New York, NY 10167
Attention:Transaction Management Team
Telephone:(212) 808-6836
Facsimile:(914) 287-2254
Email: tmteam@rabobank.com
Committed Purchaser:

Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A. “Rabobank Nederland”, New
York Branch

      245 Park Avenue, 37th Floor

New York, NY 10167
Attention:
Telephone:
Facsimile:
Email:
 
Transaction Management Team
(212) 808-6836
(914) 287-2254
tmteam@rabobank.com

     
Conduit Purchaser:
 
Nieuw Amsterdam Receivables Corporation
c/o Global Securitization Services LLC
68 South Service Road, Suite 120
Melville, New York 11747

Telephone:
Facsimile:
Email:
  (631) 930-7226
(914) 287-2254
wpierce@gssnyc.com

With a copy to:

      Rabobank Nederland, New York Branch,

as Administrator
 
245 Park Avenue, 37th Floor

New York, NY 10167
 
Melville, New York 11747

Attention:
Telephone:
Facsimile:
Email:
  Transaction Management Team
(212) 808-6836
(914) 287-2254
tmteam@rabobank.com

                         
ARTICLE IDEFINITIONS
            1          
SECTION 1.01
  Certain Defined Terms     1          
SECTION 1.02
  Other Definitional Provisions     7          
ARTICLE IIPURCHASE AND SALE
            7          
SECTION 2.01
  Purchase and Sale of the VFN     7          
SECTION 2.02
  Initial Purchase Price     7          
SECTION 2.03
  Increases     8          
SECTION 2.04
  Extension of Purchase Expiration Date     9          
SECTION 2.05
  Reduction of Maximum Funded Amount     9          
SECTION 2.06
  Calculation of Monthly Interest     10          
SECTION 2.07
  Benefits of Indenture     10          
SECTION 2.08
  Broken Funding     10          
SECTION 2.09
  Illegality     11          
SECTION 2.10
  Inability to Determine Eurodollar Rate     11          
SECTION 2.11
  Fees     12          
ARTICLE IIICLOSING
            12          
SECTION 3.01
  Closing     12          
SECTION 3.02
  Transactions to be Effected at the Closing     12           ARTICLE
IVCONDITIONS PRECEDENT TO PURCHASE ON THE CLOSING DATE12
               
SECTION 4.01
  Performance by Cofina Entities     12          
SECTION 4.02
  Representations and Warranties     12          
SECTION 4.03
  Corporate Documents     12          
SECTION 4.04
  Opinions of Counsel     13          
SECTION 4.05
  Reports     13          
SECTION 4.06
  Financing Statements     13          
SECTION 4.07
  Documents     13          
SECTION 4.08
  VFN     13          
SECTION 4.09
  No Actions or Proceedings     13          
SECTION 4.10
  Approvals and Consents     13          
SECTION 4.11
  Officer’s Certificates     13          
SECTION 4.12
  Accounts     13          
SECTION 4.13
  Expenses     14          
SECTION 4.14
  Liens     14          
SECTION 4.15
  Other Documents     14          
SECTION 4.16
  Payment of Fees     14           ARTICLE VREPRESENTATIONS AND WARRANTIES OF
THE ISSUER
    14          
SECTION 5.01
  Representations and Warranties of the Issuer     14          
SECTION 5.02
  Reaffirmation of Representations and Warranties by the Issuer     14          
ARTICLE VIREPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE FUNDING AGENT AND
THE PURCHASERS
            14  
SECTION 6.01
  Securities Laws; Transfer Restrictions     14          
SECTION 6.02
  Enforceability     15          
ARTICLE VIICOVENANTS
            15          
SECTION 7.01
  Covenants     15          
SECTION 7.02
  Incorporation     16          
ARTICLE VIIIINDEMNIFICATION
            17          
SECTION 8.01
  Indemnification     17          
SECTION 8.02
  Indemnity for Reserves and Expenses     18          
SECTION 8.03
  Indemnity for Taxes     20          
SECTION 8.04
  Other Costs, Expenses and Related Matters     21          
ARTICLE IXTHE FUNDING AGENT
            22          
SECTION 9.01
  Authorization and Action     22          
SECTION 9.02
  Funding Agent’s Reliance, Etc     23          
SECTION 9.03
  Funding Agent and Affiliates     23          
SECTION 9.04
  Indemnification     23          
SECTION 9.05
  Purchase Decision     24          
SECTION 9.06
  Successor Funding Agent     24          
ARTICLE XMISCELLANEOUS
            24          
SECTION 10.01
  Amendments     24          
SECTION 10.02
  Notices     25          
SECTION 10.03
  No Waiver; Remedies     25          
SECTION 10.04
  Binding Effect; Assignability     25          
SECTION 10.05
  Confidentiality     26          
SECTION 10.06
  GOVERNING LAW; JURISDICTION     27          
SECTION 10.07
  Wavier of Trial by Jury     27          
SECTION 10.08
  No Proceedings     27          
SECTION 10.09
  Execution in Counterparts     27          
SECTION 10.10
  No Recourse     27          
SECTION 10.11
  Survival     28          

     
EXHIBIT A
EXHIBIT B
EXHIBIT C
  Form of Notice of Increase
Series 2010-A Officer’s Certificate
Form of Transfer Supplement
SCHEDULE I
  Addresses for Notices

2